Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 03/09/2021 has been entered.


Election/Restrictions    
2.         Claims 1, 10, 12-17 and 24 are allowable. The restriction requirements of claims 2, 4, 6, 9, 11, 18-23, and 25-28 as set forth in the Office action mailed on 09/23/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of inventions I-II and IA-IL mailed on 09/23/2019 has been withdrawn and claims 2, 4, 6, 9, 11, 18-23, and 25-28 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction 

Reasons for Allowance              
        Claims 1-2, 4, 6 and 9-28 are allowed. It should be noted that independent claim 23 also includes the same allowable subject matter of claims 1 and 24.  Therefore, previously withdrawn claim 23 has been also allowed. 
3.           The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the cutting edge portion including the first and second ends thereof defines the throwing circle as the blade edge rotates about the rotation axis; the blade includes a non-cutting residual edge portion of the outer edge that extends continuously from the first end to the second end of the cutting edge portion; and the entire residual edge portion of the outer edge is disposed radially inward of the throwing circle, in combination with other limitations set forth in claims 1, 23 and 24. 

              Regarding claims 1, 23 and 24, Brenardy (7,882,774), Scattolin (2014/0345434), Bahr (DE 3020900 A1), Artin et al. (4,273,013) and Lindee 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 23 and 24.
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    March 17, 2021